Worrill, J.
This is a companion case to R. C. A. Truck Lines v. Georgia Rug Mill, ante. The petition in both cases is the same. The sole ground of demurrer in this case is that “Said petition does not as a whole, nor do any of its several paragraphs or parts, show a cause of action against this defendant.” The decision in this case is controlled by the ruling in the companion case. The trial court did not err in overruling the general demurrer.
On motion for rehearing the above opinion has been substituted for the original opinion and the former judgment of reversal has been vacated and a judgment of affirmance entered.

Sutton, C. J., and Felton, ]., concur.

I. T. Cohen, James M. Roberts, for plaintiff in error.
Fullbright & Duffey, Ingram & Tull, Matthews, Maddox & Bell, contra.